United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2850
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Anthony D. Murry,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: December 26, 2002
                              Filed: January 3, 2003
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       At a June 2002 supervised-release revocation hearing, Anthony D. Murry
admitted to having violated his supervised-release conditions by committing multiple
traffic infractions, failing to report to probation, changing his address without
notification, repeatedly failing to submit to urinalysis, and using drugs; he did not
contest an assault-and-battery allegation. The district court1 noted that Murry
appeared to be more in violation of than in compliance with his conditions of release,
that he had a prior revocation, and that the relevant Sentencing Guidelines were

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
nonbinding. The court then revoked Murry’s release, sentencing him to 24 months
imprisonment and 24 months additional supervised release. Murry now argues the
revocation sentence exceeded the Guidelines recommended range, the district court
did not consider the policy statements as required, the sentence was not supported by
the record, and the majority of his violations were purely technical.

       We disagree. The revocation sentence was within the limits of 18 U.S.C.
§ 3583(e), and it was not otherwise an abuse of discretion. See United States v.
Grimes, 54 F.3d 489, 492-93 (8th Cir. 1995) (standard of review). We believe the
district court sufficiently considered the pertinent policy statement (which, as the
court noted, was merely advisory), and properly took into account the number and
seriousness of the violations as well as the previous revocation. See 18 U.S.C.
§§ 3583(e) (court must consider factors in 18 U.S.C. § 3553(a)(4)), 3553(a)(4)(B)
(court shall consider applicable policy statements); U.S.S.G. § 7B1.4(a), p.s.
(recommending 6-12 months imprisonment); United States v. Shaw, 180 F.3d 920,
922-23 (8th Cir. 1999) (per curiam) (Chapter 7 range is nonbinding; affirming 24-
month prison sentence where recommended revocation range was 3-9 months).
Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-